United States Court of Appeals

                                      FOR THE EIGHTH CIRCUIT

                                                ___________

                                                 No. 95-3634
                                                ___________

Kenneth H. Hallquist,                                *
                                                     *
                Appellant,                           *
                                                     * Appeal from the United States
        v.                                           * District Court for the
                                                     * District of South Dakota.
South Dakota State Penitentiary;                     *
Prison Health Services,                              *      [Unpublished]
                                                     *
                Appellees.                           *
                                                ___________

                     Submitted: May 15, 1997

                          Filed: May 21, 1997
                                            ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit                                             Judges.
                                  ___________

PER CURIAM.

        Kenneth H. Hallquist, a South Dakota prisoner, appeals the district court’s1 dismissal without prejudice
of his 42 U.S.C. § 1983 action as frivolous pursuant to former 28 U.S.C. § 1915(d) (now § 1915(e)). Because
the prison is immune from




      The Honorable John B. Jones, United States District Judge for the District of
        1

South Dakota.
section 1983 liability, and Hallquist did not delineate how Prison Health Services was responsible for any alleged
constitutional violations, we affirm the judgment of the district court. See 8th Cir. R. 47B.

        We thank the appellant's appointed counsel for his assistance to the appellant in this case.

        A true copy.

                 Attest:

                           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                                       -2-